The defendants justified under process against one Sears Bryan, whose property they contended the slaves were. Upon his plea the following facts were in evidence: The process was an attachment, dated 13 April, 1833, upon two judgments in favor of the defendant Washington, each for $46.50, which were dated 9 June, 1813, and returnable before a justice of *Page 393 
the peace. The plaintiff contended that a justice had no jurisdiction of a debt for a sum exceeding sixty dollars, unless secured by bond, note or liquidated account; and as (480) both the judgments were included in the attachment, it was void, and did not justify either of the defendants. The presiding judge being of that opinion, a verdict was returned for the plaintiff, and the defendant appealed.
By the act of 1803 (Rev., ch. 627), a single justice of the peace has jurisdiction of all debts and demands of £ 30 and under, of such things as are specified in the act, and among the demands specified is that of a judgment which may have been granted by a single justice, and no execution issued on the same for twelve months. In the case before the Court, the justice has taken jurisdiction of a demand of $93, made up by joining two justices' judgments (each of which singly was within the jurisdiction of the magistrate) in the same attachment. The justice had no jurisdiction, in our opinion, to issue an attachment returnable before himself, and to render a judgment for the sum of $93, unless the same had been due by bond, note, or signed account as mentioned in Laws 1820 (Rev., ch. 1045) and 1829, ch. 32. Only in these three cases has the law given a justice of the peace jurisdiction of debts or demands beyond the sum of thirty pounds. And as the Legislature has been so particular as to make an express enumeration of the description of cases where the jurisdiction of a justice should be raised above thirty pounds, we think that all nonenumerated cases were intended to be excluded. We do not feel ourselves authorized to add another case to the list, although it is one strongly within the reason of the Legislature or making out the three enumerated cases. The magistrate, therefore, having no jurisdiction in this, the attachment and proceedings under it were void, and could be no justification to the (481) defendants in taking the slaves from the possession of the plaintiff. We do not mean to be understood as declaring that a judgment rendered in a case clearly within the jurisdiction of a justice when signed, will be out of his jurisdiction if the growing interest shall make the demand above £ 30 after twelve months shall have elapsed from the date of the judgment. We think a warrant may be brought before the justice of the peace, and the plaintiff may declare on his old *Page 394 
judgment, although the principal and interest may amount to more than £ 30. It is a jurisdiction incidental to and necessarily growing out of that which authorized him to give the first judgment and enforce its payment — it permits him to complete that which he had a right to begin. The second warrant on the old judgment is in the nature of a scirefacias to revive it, and is cognizable before the magistrate. But the plaintiff has no right to join several old judgments, although each singly is within the jurisdiction of a justice so as to warrant for and recover a sum exceeding £ 30, by means of such consolidation. We are of opinion that the judgment rendered in the Superior Court should be affirmed.
PER CURIAM.                              Judgment affirmed.
Cited: Morgan v. Allen, 27 N.C. 159.